Citation Nr: 1711213	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to include aortic valve disease, status post valve replacement (claimed as heart condition and murmur). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 through April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina. 

The Veteran testified before the undersigned at a February 2012 hearing.  The undersigned noted the issue on appeal and provided the Veteran with an opportunity to identify records that would help substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 497-97 (2010).  A copy of the hearing transcript is associated with the claims file. 

The Board remanded the claim in October 2014, and the matter is now back before the Board for appellate consideration.  In October 2014 remand, the Board reopened the claim of entitlement to service connection to aortic valve disease and implicitly recharacterized the issue as entitlement to service connection for a heart disability.  The Board has recharacterized the issue in the issue section to reflect the Veteran's claimed condition and any other heart disorder diagnosed over the course of the claim and appeal period.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a heart disorder, including coronary artery disease, other than aortic valve disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's current aortic valve disease had onset during his active service. 


CONCLUSION OF LAW

The criteria for service connection for an aortic insufficiency have all been met.  38 U.S.C.A. § 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362. 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F. 3d 845, 847 (Fed. Cir. 2006).  

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F. 3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation. See Wagner, supra.

Initially, the Board notes that the present disability element of service connection is met in this case.  There are numerous medical records that reflect a diagnosis of aortic insufficiency.  After his discharge, the Veteran received an open heart surgery in September 1977 after being diagnosed with aortic regurgitation with Austin Flint murmur by a VA examiner.  Subsequently, he has received long term Coumadin therapy.  

Additionally, there is evidence that a heart disability manifested during the Veteran's active service.  The Veteran's Service Treatment Records (STRs) show that he once complained of chest pain in July 1963.  In an October 2012 private opinion, the Veteran's private physician indicated that the Veteran had suffered from a heart condition before, during, and after the Veteran's service.  It appears the October 2012 opinion considers in-service reports on the Veteran's report of medical history on entry and the complaints chest pain in July 1963 to be part of an ongoing heart condition.  Based on the opinion, in conjunction with the Veteran's STRs, the Board finds that there is at least some suggestive evidence that there were manifestations of a heart condition during the Veteran's military service.  

Having made this determination, the Board now addresses whether the Veteran's current heart disorder was incurred during the Veteran's active service.  This requires that the Board discuss the facts in relation to the statutory presumption of soundness found at 38 U.S.C.A. § 1111.

In the Veteran's June 1963 Report of Medical Examination, his heart was noted to be normal.  Therefore, this case involves a service connection claim as opposed to a service aggravation claim. See Wagner v. Principi, supra.

The Board must next determine if the rebuttal requirements specified in 38 U.S.C.A. § 1111 are met, that is, whether there is clear and unmistakable evidence that a heart disorder preexisted service and, if so, whether there is clear and unmistakable evidence that the heart disorder was not aggravated during such service.  The burden is on the government to prove both prongs. See Wagner.

First, there is evidence that a heart disorder existed prior to his military service.  In an October 2012 private opinion, the Veteran's treating physician opined that it is more likely than not that his current heart condition, aortic valve disease, had manifested prior to the Veteran's active duty service, and has continued since his release.  The Veteran has submitted two buddy statements from his sister and his aunt, both stating that the Veteran suffered from a heart disability as a child.  While his sister and his aunt are not competent to render a medical diagnosis, they are however, competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the statements recall witnessing or hearing of the Veteran being diagnosed by a medical professional prior to his military service.  

However, as noted above, the Veteran's entrance examination was normal for any heart condition.  In addition, a VA examination in January 2015 makes no mention of whether the Veteran's currently diagnosed aortic valve disease preexisted service.  Thus, the Board is unable to find that the evidence shows that the first prong has been met.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Here, the Board is unable to conclude that it is undebatable that a heart condition preexisted service.  

Even if the Board did find that the first rebuttal prong has been met, there is no clear and unmistakable evidence that the Veteran's preexisted heart disability was aggravated by his military service.  His Service Treatment Record (STRs) indicated that the Veteran once complained of chest pain in July 1963.  There was no elaboration or further examination conducted to determine the cause of the chest pain.  Pursuant to the October 2014 remand, a March 2015 VA examination was conducted.  The examiner opined that he could not 'definitively state' that the Veteran's aortic insufficiency was present while in service or that the complaint of chest pain was indicative of the heart disability.  The examiner further stated that the reported chest pain was musculoskeletal related.  In addition, the October 2012 private opinion provides no insight into this question.  As such, the second rebuttal prong is clearly not met.  

Thus, the presumption of soundness is not rebutted, and the in service element of service connection is met in this case, and the statutory result is a finding that a heart disease was incurred during the Veteran's service.  

Having found that the Veteran presently has aortic valve disease and that there was heart disease that was incurred during the Veteran' service, the Board turns to the nexus element.  In this regard, the Board finds that the October 2012 private examination report is sufficient evidence to support a finding that the nexus element is met.  The October 2012 opinion reflects consideration of the Veteran's medical history, to include his medical history during his military service.  As his private treatment provider, the physician providing the October 2012 opinion undoubtedly has a detailed understanding of the Veteran's disability picture and his medical history.  As such, the Board finds that the October 2012 opinion is probative.  The March 2015 opinion, on the other hand, is adequate to address a direct theory of entitlement without consideration of the presumption of soundness.  However, even if the Board finds that the March 2015 VA examination is probative, the evidence as to a medical nexus would nevertheless be in a relative state of equipoise.  In such circumstances, the Board must resolve reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

In short, the Board finds that service connection for aortic valve disease is warranted.  

ORDER

Service connection for aortic valve disease, status post valve replacement (claimed as heart condition and murmur) is granted. 


REMAND

As noted in the introduction, the Veteran's service connection claim has been broadened to encompass all heart disorders diagnosed during the Veteran's claim.  Private treatment records show that the Veteran was diagnosed with coronary artery disease in December 2010.  In the March 2015 VA examination, the examiner opined that currently diagnosed coronary artery disease is "certainly not related to chest pain complaints during service."  The examiner failed to provide a rationale for this opinion, and the opinion is inadequate.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the private treatment records documenting the initial diagnosis of coronary artery disease implicitly raise the question of whether the Veteran's coronary artery disease is secondarily related to the Veteran's now-service-connected aortic valve disease.  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Thus, an opinion addressing the Veteran's claim on this theory of entitlement is necessary.  

Finally, it appears that the Veteran receives most of his heart treatment from the South Carolina Heart Center.  Efforts should be made to obtain outstanding records of treatment from this private treatment center.  Outstanding VA treatment records should be obtained on remand as well.  38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  Efforts must be made to obtain outstanding treatment records from the South Carolina Heart Center.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his coronary artery disease.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease is etiologically related to service.  

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease is proximately due to or the result of the Veteran's service-connected aortic valve disease.  

c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that coronary artery disease is aggravated by the Veteran's service-connected aortic valve disease.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


